UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7796



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


IVEY WALKER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-97-22; CA-02-66-3)


Submitted: February 16, 2006              Decided: February 22, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ivey Walker, Appellant Pro Se. Brian Lee Whisler, Assistant United
States Attorney, Richmond, Virginia; Gretchen C.F. Shappert, United
States Attorney, David Alan Brown, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ivey Walker seeks to appeal the district court’s order

dismissing two of the claims raised in his 28 U.S.C. § 2255 (2000)

motion and ordering the Government to respond to his remaining

claims.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).         The

order Walker seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.          Accordingly, we

dismiss   the   appeal   for   lack   of   jurisdiction.   Given   this

disposition, we deny his pending motion for a certificate of

appealability.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             DISMISSED




                                  - 2 -